Citation Nr: 0947661	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-28 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as panic attacks and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1979 to June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A transcript of the hearing is of 
record.  This case was remanded by the Board in December 2007 
for further development and is now ready for disposition.


FINDING OF FACT

The current psychiatric disorder is related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as panic attacks 
and anxiety, was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran contends that he is entitled 
to service connection for an acquired psychiatric disorder, 
claimed as panic attacks and anxiety.  Specifically, he 
alleges that he developed an anxiety disorder in service as a 
result of being exposed to dead bodies on burial detail and 
being trapped inside an infantry vehicle during training.  He 
has been diagnosed with generalized anxiety disorder, 
depression, panic disorder, insomnia, and alcohol and tobacco 
abuse.

Service treatment records indicate that the Veteran was 
hospitalized for alcoholism and abusive behavior toward 
others, and that he was prescribed medication and attended 
group therapy sessions.

The Veteran was afforded a VA mental disorders examination in 
September 2009 pursuant to the December 2007 remand order.  
After reviewing the medical records and claims folder, 
conducting an interview, and administering appropriate mental 
health tests, the examiner diagnosed generalized anxiety 
disorder and panic disorder.  

Importantly, the examiner found that, "[t]he Veteran does 
describe symptoms which appear to be related to military 
service," and concluded that symptoms such as anxiety, 
avoidance of crowds, depression, activity avoidance, fatigue, 
visual hallucinations, increased irritability, panic attacks, 
road rage, sleep disturbance, social withdraw, isolative 
behavior, poor self esteem, excessive worry, and phobic 
behaviors "appear to have developed while on military 
service."  

Finding that the Veteran did meet the DSM-IV criteria for 
panic disorder and generalized anxiety disorder, the examiner 
concluded that these disorders were not evident prior to 
military service and "most likely developed while on active 
duty service."  

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and opinion of record that is favorable to the 
Veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  
Accordingly, the Board resolves doubt in his favor and finds 
that the evidence supports service connection for an acquired 
psychiatric disorder.  As such, the appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as panic attacks and anxiety, is granted.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


